Case 9:21-cv-81425-DMM Document 1 Entered on FLSD Docket 08/17/2021 Page 1 of 24




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.

  NELSON FERNANDEZ,

         Plaintiff,

  vs.

  ECJ LUXURY COLLECTIONS II, LLC, a Florida
  limited liability company,

        Defendant.
  ______________________________________/

                                            COMPLAINT

         Plaintiff NELSON FERNANDEZ, through undersigned counsel, sues Defendant ECJ

  LUXURY COLLECTIONS II, LLC, a Florida limited liability company, and alleges as follows:

         1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

  Americans with Disabilities Act, 42 U.S.C. §§12181-12189 (“ADA”), as amended, and 28 C.F.R.

  Part 36. This also is an action for declaratory and injunctive relief, compensatory damages,

  attorney’s fees, costs, and expenses for lawful discrimination in violation of the Rehabilitation Act

  of 1973, 29 U.S.C. §794, et seq. (“Rehab Act”).

         2.      This Court has jurisdiction over this case based on federal question jurisdiction, 28

  U.S.C. §1331, and the provisions of the ADA and the Rehab Act. Plaintiff also seeks declaratory

  and injunctive relief pursuant to 28 U.S.C. §§2201 and 2202.

         3.      Venue is proper in this Court as all actions complained of herein and injuries and

  damages suffered occurred in the Southern District of Florida.

         4.      Plaintiff NELSON FERNANDEZ is a resident of Palm Beach County, Florida, is

  sui juris, and is disabled as defined by the ADA and ADA Amendments Act of 2008, 42 U.S.C.

                                                    1
Case 9:21-cv-81425-DMM Document 1 Entered on FLSD Docket 08/17/2021 Page 2 of 24




  §12101 (“ADAAA”). Plaintiff also is authorized to bring this case as an otherwise qualified

  individual with a disability under the Rehab Act, 29 U.S.C. §§794(a)(2) and 794(b)(3)(A), and

  under Section 505-f the Rehab Act which enforces Section 504 of the Rehab Act, 29 U.S.C. §§794

  and 794a, incorporating the rights and remedies set forth in Title VI of the Civil Rights Act of

  1964, 42 U.S.C. §2000d, et seq.

         5.      Plaintiff is and at all relevant times has been a visually impaired and physically

  disabled person who has been diagnosed with Relapsing-Remitting Multiple Sclerosis (“RRMS”).

  Because of his disease, Plaintiff is currently paralyzed in approximately 80% to 90% of his body

  as a whole and has limited use of his left hand. Further, because of his disease, Plaintiff has

  developed optic neuritis and is visually disabled, with complete blindness in one eye and limited

  vision in the other eye. Plaintiff thus is substantially limited in performing one or more major life

  activities, including, but not limited to, sight, accurately visualizing his world, and adequately

  traversing obstacles. As such, he is a member of a protected class under the ADA, 42 U.S.C.

  §12102(1)-(2), the regulations implementing the ADA set forth at 28 CFR §§36.101, et seq., and

  in 42 U.S.C. §3602(h). Plaintiff also is an otherwise qualified individual with a disability who has

  been denied the benefits of a program or activity receiving federal financial assistance and is thus

  covered by the Rehab Act, 29 U.S.C. §794(a) and (b).

         6.      Because he is visually disabled, Plaintiff cannot use his computer without the

  assistance of appropriate and available auxiliary aids, screen reader software, and other technology

  and assistance. Screen reader software translates the visual internet into an auditory equivalent. At

  a rapid pace, the software reads the content of a webpage to the user. “The screen reading software

  uses auditory cues to allow a visually impaired user to effectively use websites. For example, when

  using the visual internet, a seeing user learns that a link may be ‘clicked,’ which will bring him to



                                                   2
Case 9:21-cv-81425-DMM Document 1 Entered on FLSD Docket 08/17/2021 Page 3 of 24




  another webpage, through visual cues, such as a change in the color of the text (often text is turned

  from black to blue). When the sighted user's cursor hovers over the link, it changes from an arrow

  symbol to a hand. The screen reading software uses auditory—rather than visual—cues to relay

  this same information. When a sight impaired individual reaches a link that may be ‘clicked on,’

  the software reads the link to the user, and after reading the text of the link says the word

  ‘clickable.’…Through a series of auditory cues read aloud by the screen reader, the visually

  impaired user can navigate a website by listening and responding with his keyboard.” Andrews v.

  Blick Art Materials, LLC, 17-CV-767, 2017 WL 6542466, at *6-7 (E.D.N.Y. Dec. 21, 2017).

         7.      Defendant is a Florida limited liability company authorized to do business and

  doing business in the State of Florida. Defendant owns, operates, and controls retail high-end

  luxury jewelry, watch, giftware, and lifestyle services stores, including the store Plaintiff had

  patronized and intended to patronize in the near future located at 332 Plaza Real, Boca Raton,

  Florida 33432. . Defendant also owns, leases, leases to, or operates a business in Florida that is

  the recipient of federal financial assistance for the company as a whole within the meaning of

  Rehab Act, 29 U.S.C. §794(b)(3)(A)(i). See Exhibit “A” attached hereto.

         8.      Plaintiff’s visual disability limits him in the performance of major life activities,

  including sight, and he requires assistive technologies, auxiliary aids, and services for effective

  communication, including communication in connection with his use of a computer.

         9.      Plaintiff frequently accesses the internet.       Because he is significantly and

  permanently visually disabled, to effectively communicate and comprehend information available

  on the internet and thereby access and comprehend websites, Plaintiff uses commercially available

  screen reader software to interface with the various websites.




                                                   3
Case 9:21-cv-81425-DMM Document 1 Entered on FLSD Docket 08/17/2021 Page 4 of 24




         10.     At all times material hereto, Defendant was and still is an organization that owns,

  operates, and controls retail high-end luxury jewelry, watch, giftware, and lifestyle services stores

  under the name “SCJ Luxury Collections.” Each of Defendant’s stores are open to the public. As

  the owner, operator, and controller of these retail stores, Defendant is defined as a place of “public

  accommodation” within meaning of Title III because Defendant is a private entity which owns

  and/or operates “[A] bakery, grocery store, clothing store, hardware store, shopping center, or

  other sales or rental establishment,” per 42 U.S.C. §12181(7)(E) and 28 C.F.R. §36.104(2).

         11.     Because Defendant is a store open to the public, each of Defendant’s physical stores

  is a place of public accommodation subject to the requirements of Title III of the ADA and its

  implementing regulations, 42 U.S.C. §12182, §12181(7)(E), and 28 C.F.R. Part 36.

         12.     Defendant also controls, maintains, and/or operates an adjunct website,

  https://ecjluxe.com (hereinafter the “Website”). One of the functions of the Website is to provide

  the public information on the locations of Defendant’s stores that sell its merchandise nationwide

  and in the State of Florida. Defendant also sells to the public its merchandise through the Website,

  which acts as a critical point of sale for Defendant’s merchandise that is also available form and

  in Defendant’s physical stores.

         13.     The Website also services Defendant’s physical stores by providing information on

  its merchandise, tips and advice, editorials, sales campaigns, events, and other information that

  Defendant is interested in communicating to its customers.

         14.     Because the Website allows the public the ability to secure information about the

  location of Defendant’s physical stores, purchase merchandise also available for purchase at and

  from the physical stores, and sign up for an electronic emailer to receive exclusive online offers,

  benefits, invitations, and discounts for use online and in the physical stores, the Website is an



                                                    4
Case 9:21-cv-81425-DMM Document 1 Entered on FLSD Docket 08/17/2021 Page 5 of 24




  extension of, and gateway to, the goods, services, privileges, and advantages as are available in

  Defendant’s physical stores, which are places of public accommodation under the ADA. As an

  extension of and necessary service, privilege, and advantage provided by a place of public

  accommodation as defined under the ADA, the Website is an extension of the services, privileges,

  and advantages made available to the general public by Defendant at and through its brick-and-

  mortar locations and businesses. Furthermore, the Website is a necessary service and privilege of

  Defendant’s physical stores in that, as a point of sale for Defendant’s stores, it enables users of the

  Website to make purchases of Defendant’s merchandise that also is available in and from the

  physical stores.

         15.     Because the public can view and purchase Defendant’s merchandise through the

  Website that is also offered for sale in Defendant’s physical stores, thus having the Website act as

  a point of sale for Defendant’s merchandise sold in the physical stores, and sign up for an electronic

  emailer to receive exclusive online offers, benefits, invitations, and discounts for use online and in

  the physical stores, the Website is an extension of, and gateway to the physical stores, which are

  places of public accommodation pursuant to the ADA, 42 U.S.C. §12181(7)(E). As such, the

  Website is a necessary service, privilege, and advantage of Defendant’s brick and mortar stores

  that must comply with all requirements of the ADA, must not discriminate against individuals with

  visual disabilities, and must not deny those individuals the same full and equal access to and

  enjoyment of the goods, services, privileges, and advantages afforded the non-visually disabled

  public both online and in the physical stores.

         16.     At all times material hereto, Defendant was and still is an organization owning,

  operating, and controlling the Website. Since the Website is open to the public through the internet

  and is a point of sale for merchandise sold at, in, and through Defendant’s physical stores , the



                                                    5
Case 9:21-cv-81425-DMM Document 1 Entered on FLSD Docket 08/17/2021 Page 6 of 24




  Website is a necessary service, privilege, and advantage of Defendant’s brick and mortar stores

  that must comply with all requirements of the ADA, must not discriminate against individuals with

  visual disabilities, and must not deny those individuals the full and equal access to and enjoyment

  of the goods, services, privileges, and advantages afforded the non-visually disabled public both

  online and in the physical stores. In addition, as a recipient of federal financial assistance to the

  company as a whole, Defendant has subjected itself and all of its operations, programs, and

  activities, including its Website, to the requirements and prohibitions of the Rehab Act.

         17.     Plaintiff is and has been a customer who is interested in patronizing, and intends to

  patronize in the near future once the Website’s access barriers are removed or remedied,

  Defendant’s physical stores and to search for the brick and mortar stores, check store hours and

  merchandise pricing, purchase merchandise, and sign up for an electronic emailer to receive

  exclusive offers, benefits, invitations, and discounts for use at the Website or in Defendant’s

  physical stores.

         18.     The opportunity to shop and pre-shop Defendant’s merchandise and sign up for an

  electronic emailer to receive exclusive online offers, benefits, invitations, and discounts for use

  both online and in the physical stores from his home are important and necessary accommodations

  for Plaintiff because traveling outside of his home as a physically and visually disabled individual

  is often difficult, hazardous, frightening, frustrating and confusing experience. Defendant has not

  provided its business information in any other digital format that is accessible for use by blind and

  visually impaired individuals using screen reader software.

         19.     Like many consumers, Plaintiff accesses a number of websites at a time to help plan

  his store visits and to compare merchandise, prices, sales, discounts, and promotions. Plaintiff may

  look at several dozens of sites to compare product features, discounts, promotions, and prices.



                                                   6
Case 9:21-cv-81425-DMM Document 1 Entered on FLSD Docket 08/17/2021 Page 7 of 24




         20.     During the month May 2021, Plaintiff attempted on a number of occasions to utilize

  the Website to browse through the merchandise, services, and online offers to plan his store visits,

  to educate himself as to the merchandise, services, sales, discounts, and promotions being offered,

  and to learn about the brick and mortar stores, check store hours, and check merchandise pricing

  with the intention of making a purchase through the Website or at one of Defendant’s stores.

         21.     Plaintiff utilizes available screen reader software that allows individuals who are

  blind and visually disabled to communicate with websites. However, Defendant’s Website

  contains access barriers that prevent its free and full use by blind and visually disabled individuals

  using keyboards and available screen reader software. These barriers are pervasive and include,

  but are not limited to:

                 a. Home page button is mislabeled;

                 b. Quantity decrease button (“-”) is mislabeled as hyphen;

                 c. Shopping cart is not labeled;

                 d. Search button is mislabeled only as “button”; and

                 e. Social media links are mislabeled as “link”.

         22.     The Website also lacks prompting information and accommodations necessary to

  allow blind and visually disabled individuals who use screen reader software to locate and

  accurately fill out online forms to purchase Defendant’s merchandise from the Website.

         23.     Plaintiff attempted to locate an “accessibility” notice, statement, or policy on the

  Website that would direct him to a webpage with contact information for disabled individuals who

  have questions or concerns about, or who are having difficulties communicating with, the Website.

  However, Plaintiff was unable to do so because no such link or notice, statement, or policy existed

  on the Website.



                                                    7
Case 9:21-cv-81425-DMM Document 1 Entered on FLSD Docket 08/17/2021 Page 8 of 24




         24.     The fact that Plaintiff could not communicate with or within the Website and with

  the physical stores left him feeling excluded as he is unable to participate in the same shopping

  experience, with the same access to the merchandise, sales, discounts, services, and promotions,

  as provided on the Website and in the physical stores to the non-visually disabled public.

         25.     Plaintiff desires and intends, in the near future once the Website’s access barriers

  are removed or remedied, to patronize Defendant’s physical stores and to use the Website as a

  necessary extension, service, privilege, and advantage of the physical stores, but he is presently

  unable to fully do so as he is unable to effectively communicate with Defendant’s physical stores

  due to his severe visual disability and the Website’s access barriers. Thus, Plaintiff and others

  who are blind and visually disabled will suffer continuous and ongoing harm from Defendant’s

  intentional acts, omissions, policies, and practices as set forth herein unless properly enjoined by

  this Court.

         26.     Because the Website clearly provides support for and is directly connected with

  Defendant’s retail stores for its goods, operation, and use, and thus is a necessary extension,

  service, privilege, advantage, and accommodation of Defendant’s brick and mortar stores for the

  purchase of Defendant’s merchandise, the Website must comply with all requirements of the ADA,

  must not discriminate against individuals with disabilities, and must not deny those individuals the

  same full and equal access to and enjoyment of the goods, services, privileges, and advantages as

  afforded the non-visually disabled public both online and in the physical stores, which are places

  of public accommodation subject to the requirements of the ADA. In addition, because Defendant

  is a recipient of federal funds to the company as a whole, Defendant is also subject to the

  requirements of the Rehab Act and must not discriminate against qualified or otherwise qualified

  individuals with disabilities in any and all of its “programs and activities”, including the Website.



                                                   8
Case 9:21-cv-81425-DMM Document 1 Entered on FLSD Docket 08/17/2021 Page 9 of 24




          27.     On information and belief, Defendant has not initiated a Web Accessibility Policy

  to ensure full and equal use of the Website by individuals with disabilities.

          28.     On information and belief, Defendant has not instituted a Web Accessibility

  Committee to ensure full and equal use of Website by individuals with disabilities.

          29.     On information and belief, Defendant has not designated an employee as a Web

  Accessibility Coordinator to ensure full and equal use of the Website by individuals with

  disabilities.

          30.     On information and belief, Defendant has not instituted a Web Accessibility User

  Accessibility Testing Group to ensure full and equal use of the Website by individuals with

  disabilities.

          31.     On information and belief, Defendant has not instituted a User Accessibility

  Testing Group to ensure full and equal use of the Website by individuals with disabilities.

          32.     On information and belief, Defendant has not instituted a Bug Fix Priority Policy.

          33.     On information and belief, Defendant has not instituted an Automated Web

  Accessibility Testing program.

          34.     Defendant has not created and instituted a Specialized Customer Assistance line or

  service or email contact mode for customer assistance for the blind and visually disabled.

          35.     Defendant has not created and instituted on the Website a page for individuals with

  disabilities, nor displayed a link and information hotline, nor created an information portal

  explaining when and how Defendant will have the Website, applications, and digital assets

  accessible to the visually disabled or blind community.

          36.     The Website does not meet the Web Content Accessibility Guidelines (“WCAG”)

  2.0 Level AA or higher versions of web accessibility.



                                                   9
Case 9:21-cv-81425-DMM Document 1 Entered on FLSD Docket 08/17/2021 Page 10 of 24




          37.     Defendant has not disclosed to the public any intended audits, changes, or lawsuits

   to correct the inaccessibility of the Website to blind and visually disabled individuals who want

   the safety and privacy of purchasing Defendant’s merchandise offered on the Website online from

   their homes.

          38.     Thus, Defendant has not provided full and equal access to and enjoyment of the

   goods, services, facilities, privileges, advantages, accommodations, programs, and activities

   provided by and through the Website in contravention of the ADA and the Rehab Act.

          39.     Public accommodations under the ADA must ensure that their places of public

   accommodation provide effective communication for all members of the general public, including

   individuals with visual disabilities such as Plaintiff. Likewise, under the Rehab Act, public

   accommodations and companies that receive federal financial assistance as a whole must not

   discriminate against disabled persons and are required to make the facilities, programs, or activities

   they operate, including their websites, fully and readily accessible to persons with disabilities.

          40.     The broad mandate of the ADA is to provide an equal opportunity for individuals

   with disabilities to participate in and benefit from all aspects of American civic and economic life.

   That mandate extends to internet shopping websites such as the Website at issue in the instant

   action. In addition, Congress enacted the Rehab Act to enforce the policy of the United States that

   all programs, projects,++ and activities receiving federal assistance " ... be carried out in a manner

   consistent with the principles of ... inclusion, integration and full participation of the individuals

   [with disabilities]." 29 U.S.C. §701(c)(3).

          41.     Defendant is, and at all relevant times has been, aware of the barriers to effective

   communication within the Website that prevent individuals with disabilities who are blind and

   visually disabled from the means to comprehend information presented therein.



                                                    10
Case 9:21-cv-81425-DMM Document 1 Entered on FLSD Docket 08/17/2021 Page 11 of 24




          42.     Defendant is, and at all relevant times has been, aware of the need to provide full

   access to all visitors to the Website.

          43.      The barriers that exist on the Website result in discriminatory and unequal

   treatment of individuals with visual disabilities such as Plaintiff.

          44.     Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

   alleged hereinabove, and this suit for declaratory judgment and injunctive relief is his only means

   to secure adequate and complete redress from Defendant’s unlawful and discriminatory practices

   in connection with its website access and operation.

          45.     Notice to Defendant is not required because of Defendant’s failure to cure the

   violations.

          46.     Enforcement of Plaintiff’s rights under the ADA and the Rehab Act is right and just

   pursuant to 28 U.S.C. §§2201 and 2202.

          47.     Plaintiff has retained the undersigned attorneys to represent him in this case and

   has agreed to pay them a reasonable fee for their services.

                               COUNT I – VIOLATION OF THE ADA

          48.     Plaintiff re-alleges paragraphs 1 through 47 as if set forth fully herein.

          49.     Pursuant to 42 U.S.C. §12181(7)(E), Defendant is a public accommodation under

   the ADA because it owns and/or operates physical stores and the connected Website, as defined

   within §12181(7)(E) and is subject to the ADA.

          50. Pursuant to 42 U.S.C. §12181(7)(E), the Website is covered under the ADA because

   it provides the general public with the ability to locate and learn about Defendant’s stores, purchase

   merchandise that is also available for purchase in the physical stores, and sign up for an electronic

   emailer to receive exclusive online offers, benefits, invitations, and discounts for use both online



                                                     11
Case 9:21-cv-81425-DMM Document 1 Entered on FLSD Docket 08/17/2021 Page 12 of 24




   and in the physical stores. The Website thus is an extension of, gateway to, and necessary service,

   privilege, and advantage of Defendant’s physical stores, which Plaintiff intended to patronize.

   Further, the Website also serves to augment Defendant’s physical stores by providing the public

   information on the locations of the stores and by educating the public as to Defendant’s available

   products sold through the Website and in its physical stores. The Website thus is necessary for

   Plaintiff to fully and equally enjoy and have access to all of the goods, services, privileges, and

   advantages being offered by Defendant both online and in its physical stores.

          51.     Under Title III of the ADA, 42 U.S.C. §12182(b)(1)(A)(II), it is unlawful

   discrimination to deny individuals with disabilities or a class of individuals with disabilities an

   opportunity to participate in or benefit from the goods, services, facilities, privileges, advantages,

   or accommodation, which is equal to the opportunities afforded to other individuals.

          52.     Specifically, under Title III of the ADA, 42 U.S.C. §12182(b)(2)(A)(II), unlawful

   discrimination includes, among other things, “a failure to make reasonable modifications in

   policies, practices, or procedures, when such modifications are necessary to afford such goods,

   services, facilities, privileges, advantages, or accommodations to individuals with disabilities,

   unless the entity can demonstrate that making such modifications would fundamentally alter the

   nature of such goods, services, facilities, privileges, advantages or accommodations.”

          53.     In addition, under Title III of the ADA, 42 U.S.C. §12182(b)(2)(A)(III), unlawful

   discrimination includes, among other things, “a failure to take such steps as may be necessary to

   ensure that no individual with a disability is excluded, denied services, segregated or otherwise

   treated differently than other individuals because of the absence of auxiliary aids and services,

   unless the entity can demonstrate that taking such steps would fundamentally alter the nature of




                                                    12
Case 9:21-cv-81425-DMM Document 1 Entered on FLSD Docket 08/17/2021 Page 13 of 24




   the good, service, facility, privilege, advantage, or accommodation being offered or would result

   in an undue burden.”

          54.     Defendant’s Website must comply with the ADA, but it does not as specifically

   alleged hereinabove and below.

          55.     Because of the inaccessibility of the Website, individuals with visual disabilities

   are denied full and equal access to and enjoyment of the goods, information, and services that

   Defendant has made available to the public on the Website and in its physical stores in violation

   of 42 U.S.C. §12101, et seq., and as prohibited by 42 U.S.C. §12182, et seq.

          56.     The Website was subsequently visited by Plaintiff’s expert in June 2021, and the

   expert determination was that the same access barriers that Plaintiff had initially encountered, as

   well as numerous additional access barriers, existed. Defendant thus has made insufficient material

   changes or improvements to the Website to enable its full use and enjoyment by, and accessibility

   to, blind and visually disabled persons such as Plaintiff. Defendant also has not disclosed to the

   public any intended audits, changes, or lawsuits to correct the inaccessibility of the Website to

   blind and visually disabled individuals, nor has it posted on the Website a conspicuous and

   effective “accessibility” notice, statement, or policy to provide blind and visually disabled person

   such as Plaintiff with a viable alternative means to access and navigate the Website. Defendant

   thus has failed to make reasonable modifications in its policies, practices, or procedures when such

   modifications are necessary to afford goods, services, facilities, privileges, advantages, or

   accommodations to individuals with disabilities, in violation of 28 C.F.R. §36.302. The lack of a

   functional, viable and effective “accessibility” notice, policy, or statement and the numerous

   access barriers as set forth in the Declaration of Plaintiff’s expert, Robert D. Moody, attached

   hereto as Composite Exhibit “B” and the contents of which are incorporated herein by reference,



                                                   13
Case 9:21-cv-81425-DMM Document 1 Entered on FLSD Docket 08/17/2021 Page 14 of 24




   continue to render the Website not fully accessible to users who are blind and visually disabled,

   including Plaintiff.

           57.     More violations may be present on other pages of the Website, which can and will

   be determined and proven through the discovery process in this case.

           58.     Further, the Website does not offer or include the universal symbol for the disabled

   that would permit disabled individuals to access the Website’s accessibility information and

   accessibility facts.

           59.     There are readily available, well-established guidelines on the internet for making

   websites accessible to the blind and visually disabled. These guidelines have been followed by

   other large business entities in making their websites accessible. Examples of such guidelines

   include, but are not limited to, adding alt-text to graphics and ensuring that all functions can be

   performed using a keyboard. Incorporating such basic components to make the Website accessible

   would neither fundamentally alter the nature of Defendant’s business nor would it result in an

   undue burden to Defendant.

           60.     Defendant has violated the ADA – and continues to violate the ADA – by denying

   access to the Website, and hence its connected physical stores, by individuals such as Plaintiff with

   visual disabilities who require the assistance of interface with screen reader software to

   comprehend and access internet websites. These violations within the Website are ongoing.

           61.     The ADA        requires that public accommodations and places of public

   accommodation ensure that communication is effective.

           62.     According to 28 C.F.R. §36.303(b)(1), auxiliary aids and services include “voice,

   text, and video-based telecommunications products and systems”. Indeed, 28 C.F.R. §36.303(b)(2)




                                                    14
Case 9:21-cv-81425-DMM Document 1 Entered on FLSD Docket 08/17/2021 Page 15 of 24




   specifically states that screen reader software is an effective method of making visually delivered

   material available to individuals who are blind or have low vision.

          63.     According to 28 C.F.R. §36.303(c), public accommodations must furnish

   appropriate auxiliary aids and services where necessary to ensure effective communication with

   individuals with disabilities: “In order to be effective, auxiliary aids and services must be provided

   in accessible formats, in a timely manner, and in such a way as to protect the privacy and

   independence of the individual with a disability,” 28 C.F.R. §36.303(c)(1)(ii).

          64.     Part 36 of Title 28 of the C.F.R. was designed and is implemented to effectuate

   subtitle A of Title III of the ADA, which prohibits discrimination on the basis of disability by

   public accommodations, and requires places of public accommodation to be designed, constructed,

   and altered in compliance with the accessibility standards established by Part 36.

          65.     As alleged hereinabove, the Website has not been designed to interface with the

   widely and readily available technologies that can be used to ensure effective communication, and

   thus violates the ADA.

          66.     As a direct and proximate result of Defendant’s failure to provide an ADA

   compliant Website that is an extension and necessary service, privilege, and advantage of, and

   critical and necessary point of sale for, Defendant’s brick and mortar stores, Plaintiff has suffered

   an injury in fact by being denied communication with and full access to and enjoyment of the

   goods, services, privileges, and advantages of Defendant’s physical stores.

          67.     Because of the inadequate development and administration of the Website, Plaintiff

   is entitled to injunctive relief pursuant to 42 U.S.C. §12133 and 28 C.F.R. §36.303, to remedy the

   ongoing disability discrimination.




                                                    15
Case 9:21-cv-81425-DMM Document 1 Entered on FLSD Docket 08/17/2021 Page 16 of 24




          68.     Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

   Plaintiff appropriate and necessary injunctive relief, including an order to:

          a) Require Defendant to adopt and implement a web accessibility policy to make publicly

   available and directly link from the homepage of the Website to a functional statement as to the

   Defendant’s policy to ensure persons with visual disabilities have full and equal access to and

   enjoyment of the goods, services, facilities, privileges, advantages, and accommodations offered

   in Defendant’s physical stores through the Website.

          b) Require Defendant to take the necessary steps to make the Website readily accessible

   to and usable by blind and visually disabled users, and during that time period prior to the

   Website’s being readily accessible, provide an alternative method for individuals with visual

   disabilities to access the information available on the Website until such time that the requisite

   modifications are made, and

          c) Require Defendant to provide the appropriate auxiliary aids such that individuals with

   visual disabilities will be able to effectively communicate with the Website for purposes of

   viewing and locating Defendant’s physical stores, and becoming informed of and purchasing

   Defendant’s merchandise online, and during that time period prior to the Website’s being designed

   to permit individuals with visual disabilities to effectively communicate, to provide an alternative

   method for individuals with visual disabilities to effectively communicate for such goods and

   services made available to the general public through the Website and the physical stores.

          69.     Plaintiff is entitled to recover his reasonable attorney’s fees, costs, and expenses

   pursuant to the ADA. To that end, Plaintiff has been obligated to retain the undersigned counsel

   for the filing and prosecution of this action and has agreed to pay them a reasonable fee for their

   services.



                                                    16
Case 9:21-cv-81425-DMM Document 1 Entered on FLSD Docket 08/17/2021 Page 17 of 24




          WHEREFORE, Plaintiff requests entry of judgment in his favor and against Defendant for

   the following relief:

          A. A declaration that Defendant’s Website is in violation of the ADA;

          B. An Order requiring Defendant, by a date certain, to update the Website, and continue

              to monitor and update the Website on an ongoing basis, to remove barriers in order that

              individuals with visual disabilities can access, and continue to access, the Website and

              effectively communicate with the Website to the full extent required by Title III of the

              ADA;

          C. An Order requiring Defendant, by a date certain, to clearly display the universal

              disabled logo within the Website, wherein the logo1 would lead to a page which would

              state Defendant’s accessibility information, facts, policies, and accommodations. Such

              a clear display of the disabled logo is to ensure that individuals who are disabled are

              aware of the availability of the accessible features of the Website;

          D. An Order requiring Defendant, by a date certain, to provide ongoing support for web

              accessibility by implementing a website accessibility coordinator, a website application

              accessibility policy, and providing for website accessibility feedback to ensure

              compliance thereto;

          E. An Order directing Defendant, by a date certain, to evaluate its policies, practices and

              procedures toward persons with disabilities, for such reasonable time to allow

              Defendant to undertake and complete corrective procedures to its Website;




   1
                       or similar.
                                                   17
Case 9:21-cv-81425-DMM Document 1 Entered on FLSD Docket 08/17/2021 Page 18 of 24




        F. An Order directing Defendant, by a date certain, to establish a policy of web

           accessibility and accessibility features for the Website to ensure effective

           communication for individuals who are visually disabled;

        G. An Order requiring, by a date certain, that any third-party vendors who participate on

           Defendant’s Website to be fully accessible to the visually disabled;

        H. An Order directing Defendant, by a date certain and at least once yearly thereafter, to

           provide mandatory web accessibility training to all employees who write or develop

           programs or code for, or who publish final content to, the Website on how to conform

           all web content and services with ADA accessibility requirements and applicable

           accessibility guidelines;

        I. An Order directing Defendant, by a date certain and at least once every three months

           thereafter, to conduct automated accessibility tests of the Website to identify any

           instances where the Website is no longer in conformance with the accessibility

           requirements of the ADA and any applicable accessibility guidelines, and further

           directing Defendant to send a copy of the twelve (12) quarterly reports to Plaintiff’s

           counsel for review;

        J. An Order directing Defendant, by a date certain, to make publicly available and directly

           link from the Website homepage, a statement of Defendant’s Accessibility Policy to

           ensure the persons with disabilities have full and equal enjoyment of the Website and

           shall accompany the public policy statement with an accessible means of submitting

           accessibility questions and problems;

        K. An award to Plaintiff of his reasonable attorney’s fees, costs, and expenses; and

        L. Such other and further relief as the Court deems just and equitable.



                                                18
Case 9:21-cv-81425-DMM Document 1 Entered on FLSD Docket 08/17/2021 Page 19 of 24




                   COUNT II – VIOLATION OF THE REHABILITATION ACT

             70.   Plaintiff re-alleges paragraphs 1 through 47 and 56 through 59 as if set forth fully

   herein.

             71.   As more specifically set forth above, Defendant has violated the Rehab Act by

   failing to interface its website with software utilized by visually impaired individuals. Thus,

   Defendant has violated the following provisions either directly or through contractual, licensing,

   or other arrangements with respect to Plaintiff and other similarly situated individuals solely by

   reason of their disability:

             a)    By excluding Plaintiff from participation in and denying him the benefits of or

   subjecting him to discrimination under any program or activity receiving federal financial

   assistance as a whole, Defendant has violated the Rehab Act;

             b)    Congress enacted the Rehab Act to enforce the policy of the United States that all

   programs, projects and activities receiving federal assistance " ... be carried out in a manner

   consistent with the principles of ... inclusion, integration and full participation of the individuals

   [with disabilities]." 29 U.S.C. Section 701 (c)(3);

             c)    Defendant is a recipient of federal financial assistance as a whole bringing it under

   the Rehab Act which prohibits discrimination against qualified or otherwise qualified individuals

   in the recipient's "programs or activities", including the Website;

             d)    Section 504 of the Rehab Act prohibits recipients of federal funding from

   discriminating against disabled persons and requires that facilities, programs, or activities operated

   by a federally funded entity be readily accessible to persons with disabilities;

             e)    The Rehab Act defines "program or activity" as all of the operations of the entire

   corporation, partnership, other private organization, or sole proprietorship which receives and



                                                    19
Case 9:21-cv-81425-DMM Document 1 Entered on FLSD Docket 08/17/2021 Page 20 of 24




   distributes federal financial assistance as a whole. Defendant's website and its content is a

   "program or activity" within the meaning of the Rehab Act, 29 U.S.C. §794(b)(3)(A)(i);

           f)      Plaintiff was denied access to Defendant's website solely by reason of his disability.

   This denial of access to Defendant's "program or activity" subjected Plaintiff to discrimination,

   excluded Plaintiff from participation in the program or activity, and denied Plaintiff the benefits

   of the Website, a service available to those persons who are not visually disabled or blind. As of

   this filing, the Website remains inaccessible to qualified or otherwise qualified persons with

   disabilities;

           g)      The international website standards organization, WC3, has published widely

   accepted guidelines (WCAG 2.0 AA and WCAG 2.1) for making digital content accessible to

   individuals with disabilities. These guidelines have been endorsed the United States Department

   of Justice and by Federal Courts and the United States Access Board; and,

           h)      Defendant has engaged in unlawful practices in violation of the Rehab Actin

   connection with operation of the Website. These practices include, but are not limited to, denying

   Plaintiff, an individual with a disability who, with or without reasonable modifications to the rules,

   policies, or practices, the removal of communication barriers, or the provision of auxiliary aids

   and services, meets the essential eligibility requirements for the receipt of services to participate

   in programs or activities provided by Defendant.

           72.     Defendant has acted with deliberate indifference to the applicable provisions of the

   Rehab Act as to the unlawful practices described herein because Defendant was and is fully aware

   of the inaccessible features of the Website but has failed to remediate the Website to make it

   equally accessible to persons with visual disabilities. Defendant knew that harm to a federally

   protected right was substantially likely, yet it failed to act on that likelihood when it failed to



                                                    20
Case 9:21-cv-81425-DMM Document 1 Entered on FLSD Docket 08/17/2021 Page 21 of 24




   remediate its Website. Defendant knew this, and on information and belief, a person with authority

   with Defendant to order the remediation of the Website made a deliberate choice not to remediate

   and to continue to offer the inaccessible Website to its customers and potential customers knowing

   that the Website was, and continues to be, inaccessible to the blind and visually disabled.

          73.     Plaintiff would like to be a customer at Defendant's brick and mortar stores but

   before he goes to the stores he would like to determine what is available for his purchasing, what

   services and promotions are being offered, and what new items are currently available. In that

   regard, Plaintiff continues to attempt to utilize the Website and/or plans to continue to attempt to

   utilize the Website on a regular basis to make selections for purchasing online or in the stores.

          74.     Plaintiff is continuously aware of the violations at Defendant's Website and is aware

   that it would be a futile gesture to attempt to utilize the Website as long as those violations exist

   unless he is willing to suffer additional discrimination.

          75.     Plaintiff has suffered, and continues to suffer, frustration and humiliation as the

   result of the discriminatory conditions present at Defendant's Website. By continuing to operate

   the Website with discriminatory conditions, Defendant contributes to Plaintiff's sense of isolation

   and segregation and deprives Plaintiff the full and equal enjoyment of the benefits of Defendant’s

   programs and activities available to the general public. By encountering the discriminatory

   conditions at Defendant's Website and knowing that it would be a futile gesture to attempt to utilize

   the Website unless he is willing to endure additional discrimination, Plaintiff is deprived of the

   meaningful choice of freely visiting and utilizing the same stores or Website readily available to

   the general public and is deterred and discouraged from doing so. By maintaining a website with

   access and Rehab Act violations, Defendant deprives Plaintiff the equal access to and same

   participation in and benefits of its programs and activities as the non-visually disabled public.



                                                    21
Case 9:21-cv-81425-DMM Document 1 Entered on FLSD Docket 08/17/2021 Page 22 of 24




          76.     Plaintiff has suffered and will continue to suffer direct and indirect injury as a result

   of Defendant's discrimination until the Defendant is compelled to comply with the requirements

   of the Rehab Act.

          77.     Plaintiff has a realistic, credible, existing, and continuing threat of discrimination

   from Defendant's non-compliance with the Rehab Act with respect to this Website as described

   above. Plaintiff has reasonable grounds to believe that he will continue to be subjected to

   discrimination in violation of the Rehab Act by Defendant. Plaintiff desires to access the Website

   to avail himself of the benefits therein and/or to assure himself that the Website is in compliance

   with the Rehab Act so that he and others similarly situated will have full and equal access to and

   enjoyment of the Website without fear of discrimination.

          78.     The Plaintiff and all others similarly situated will continue to suffer such

   discrimination, injury, and damage without the immediate relief provided by the Rehab Act as

   requested herein.

          79.     Plaintiff is without adequate remedy at law and is suffering irreparable harm based

   on the facts alleged hereinabove.

          80.     Plaintiff has retained the undersigned counsel and is entitled to recover attorney's

   fees, costs, and litigation expenses from the Defendant pursuant to the Rehab Act, 29 U.S.C. §794a.

          WHEREFORE, Plaintiff requests entry of judgment in his favor and against Defendant for

   the following relief:

          A.      A declaration that determines that Defendant's Website at the commencement of

   the subject lawsuit is in violation of the Rehabilitation Act;

          B.      A declaration that Defendant's Website continues to be in violation of the

   Rehabilitation Act;



                                                     22
Case 9:21-cv-81425-DMM Document 1 Entered on FLSD Docket 08/17/2021 Page 23 of 24




           C.      A declaration that Defendant has violated the Rehabilitation Act by failing to

   monitor and maintain its Website to ensure that it is readily accessible to and usable by persons

   with visual disabilities;

           D.      Issuance of an Order directing Defendant to alter its Website to make it accessible

   to, and useable by, individuals with visual disabilities to the full extent required by the

   Rehabilitation Act;

           E.      Issuance of an Order directing Defendant to evaluate and neutralize its policies and

   procedures towards persons with disabilities for such reasonable time so as to allow Defendant to

   undertake and complete corrective and remedial procedures;

           F.      Issuance of an Order directing Defendant to continually update and maintain its

   Website to ensure that it remains fully accessible to and usable by visually disabled individuals;

           G.      Award Plaintiff any and all compensatory damages for Defendant’s deliberate

   indifference to his rights under the Rehabilitation Act; and

           H.      Award such other relief as the Court deems just and proper, and/or is allowable

   under the Rehabilitation Act.

           I. Award such other relief as the Court deems just and proper and is allowable under the

   Rehabilitation Act.



   DATED: August 17th , 2021




                                                    23
Case 9:21-cv-81425-DMM Document 1 Entered on FLSD Docket 08/17/2021 Page 24 of 24




   RODERICK V. HANNAH, ESQ., P.A.           LAW OFFICE OF PELAYO
   Counsel for Plaintiff                    DURAN, P.A.
   4800 N. Hiatus Road                      Co-Counsel for Plaintiff
   Sunrise, FL 33351                        4640 N.W. 7th Street
   T. 954/362-3800                          Miami, FL 33126-2309
   954/362-3779 (Facsimile)                 T. 305/266-9780
   Email: rhannah@rhannahlaw.com            305/269-8311 (Facsimile)
                                            Email: duranandassociates@gmail.com

   By:   s/ Roderick V. Hannah              By:   s/ Pelayo M. Duran
         RODERICK V. HANNAH                       PELAYO M. DURAN
         Fla. Bar No. 435384                      Fla. Bar No. 0146595




                                       24
